        Case 6:17-cr-10004-JTM Document 100 Filed 10/06/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 17-10004-JTM

GREGGORY K. O’NEAL,
            Defendant.



                             MEMORANDUM AND ORDER


       By previous Order (Dkt. 97), the court denied defendant Greggory O’Neal’s

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). O’Neal has now

submitted a motion for reconsideration, in which he seeks leave to submit potential new

information about his medical condition. A motion to reconsider is not "a second chance

for the losing party to make its strongest case or to dress up arguments that previously

failed." Voelkel v. GMC, 846 F.Supp. 1482 (D.Kan.), aff'd, 43 F.3d 1484 (10th Cir. 1994).

The resolution of the motion is committed to the sound discretion of the court. Hancock

v. City of Oklahoma City, 857 F.2d 1394, 1395 (10th Cir. 1988).

       Although O’Neal writes that he hopes to obtain more complete medical

information, he has not done so. More importantly, as noted in the court’s prior Order

(Dkt. 97, at 2), the mental illnesses which were the focus of O’Neal’s motion simply are

not COVID-19 risk factors. And even more importantly than that, the defendant’s

motion ignores the court’s express finding that “even if the defendant had otherwise
        Case 6:17-cr-10004-JTM Document 100 Filed 10/06/20 Page 2 of 2




shown that he faced a heightened risk from the virus, release would be inconsistent

with § 3553(a),” given the seriousness of the underlying offenses. Id. (emphasis in

original). The present motion fails to show how this conclusion was in error.

      IT IS ACCORDINGLY ORDERED this day of October, 2020, that the defendant’s

Motion for Reconsideration (Dkt. 99) is hereby denied.



                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                           2
